Citation Nr: 1039733	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for psychiatric disorder, to 
include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 to April 
1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the Veteran's representative, on 
the Veteran's behalf, has advanced a new theory of entitlement to 
support the claim for service connection for psychiatric disorder 
- entitlement to service connection on a secondary basis.  In 
this regard, it has been asserted that the Veteran's psychiatric 
disorder is related to his service-connected disabilities.   A 
review of the record does not show that the Agency of Original 
Jurisdiction (AOJ) has yet considered the Veteran's claim under 
this theory of entitlement.  As such, a remand is necessary to 
allow for proper development and adjudication by the AOJ of the 
claim on a secondary basis.  See Hickson v. Shinseki, 23 Vet. 
App. 394 (2010).

In light of this additional theory of entitlement, the Veteran 
should have also be informed of what evidence and information is 
needed to substantiate this alternate theory of entitlement.  
Specifically, he should have been informed that establishing 
service connection on a secondary basis requires (1) competent 
evidence (a medical diagnosis) of current chronic disability; (2) 
evidence of a service- connected disability; and (3) competent 
evidence that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Omission of this notice could be prejudicial to the 
Veteran; therefore, the matter must be remanded to correct this 
deficiency.

Further, during a Decision Review Officer hearing, the Veteran 
testified that he first experience symptoms of mental health 
problems in service.  The Board notes that a review of the record 
shows that the Veteran was seen for mental health care in 
service, and he began receiving formal psychiatric treatment in 
2000.  

Consistent with the Veteran's assertions and the evidence 
developed during the claims process, the Board finds that the 
scope of the present claim reasonably encompasses a claim of 
service connection for any psychiatric disorder, to include on a 
secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In light of the Veteran's contentions and the state of the 
record, the Board finds that a remand is necessary to afford the 
Veteran a VA psychiatric examination to identify the nature of 
the disability and to determine the most likely etiology and time 
of onset of any current psychiatric disorder.  It is noted that a 
review of the record does not reflect that a VA medical opinion 
has been sought that addresses the question of etiology on a 
basis of any theory of entitlement. Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Prior to any examination, the RO should seek the Veteran's 
assistance in obtaining any outstanding records of pertinent VA 
or private treatment.  It is noted that the Veteran has 
identified that he sought mental health treatment from VA in 
2000.  Currently, the record contains VA treatment records from 
2005 and 2006, the RO/AMC should attempt to obtain any VA 
treatment records prior to 2005 and since 2006, and associate 
them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will specifically inform the 
Veteran of the information and evidence 
needed to substantiate a claim of 
secondary service connection in accordance 
with 38 C.F.R. § 3.310, and Allen, supra, 
and allow the Veteran a reasonable time to 
respond.

2.	Ask for the Veteran's assistance in 
obtaining any outstanding records of 
pertinent VA or private treatment.  In 
particular, attempts should be made to 
obtain any VA treatment records prior to 
2005 and since 2006, and associate them 
with the claims folder.  

3.	After all the available records have been 
associated with the claims folder, the RO 
should schedule the Veteran for a VA 
psychiatric examination to identify the 
nature of the disability and to determine 
the most likely etiology and time of onset 
of any current psychiatric disorder.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.  

The examiner must opine as to whether it 
is at least as likely as not that any 
psychiatric disorder demonstrated during 
the pendency of the appeal is related to 
or had its onset in service.  In doing so, 
the examiner must acknowledge the 
Veteran's report of the onset of 
psychiatric symptoms in service and the 
May 1994 in-service mental health 
treatment note.  

Alternatively, the examiner must also 
opine as to whether it is at least as 
likely as not that the Veteran's 
psychiatric disability was caused or 
aggravated by his service-connected 
disabilities, and in particular, his 
asthma, which is evaluated as 60 percent 
disabling.  

All findings and conclusions, accompanied 
by a rationale, should be set forth in a 
legible report.

4.	The RO should then readjudicate the claim 
for entitlement to service connection 
for psychiatric disorder, to include 
as secondary to service-connected 
disabilities.  If any benefit sought 
remains denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

